Citation Nr: 1421128	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to November 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this matter was before the Board in June 2011, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

Due to her service-connected disabilities, the Veteran unable to care for herself.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required.


Legal Criteria

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for fibromyalgia, migraine headaches, and a psychiatric disability.  A total disability rating based on individual unemployability due to the service-connected disabilities is also in effect.  

The evidence includes statements from the Veteran, the Veteran's family members, and a certified nurse's aide that the Veteran needs assistance with ambulation and activities of daily living, including toileting, bathing, dressing, meal preparation, housekeeping, and laundry.  The record documents that the assistance is predominantly provided by the Veteran's husband and a home health assistant.  The record also documents that the Veteran predominantly uses a wheelchair for ambulation due to poor balance and weakness.  

In September 2005, a physician submitted an Aid and Attendance form indicating that the Veteran required the daily personal health care services of a skilled provider.  The physician noted diagnoses of asthma, hypertension, fibromyalgia, and depression.  The physician further noted that the Veteran only left the home for medical appointments, was unable to walk without the assistance of another person, and walked with a cane and walker for short distances and used a wheelchair and scooter for long distances.  

Another Aid and Attendance form was submitted in November 2008.  The physician indicated that the Veteran required the daily personal health care services of a skilled provider.  The physician noted diagnoses of fibromyalgia and failed activities of daily living.  The physician further noted that the Veteran was unable to perform activities of daily living, was unable to walk without the assistance of another person, and needed a wheelchair and scooter.  

The physician submitted another Aid and Attendance form in June 2010.  The physician indicated that the Veteran required the daily personal health care services of a skilled provider.  The physician noted diagnoses of fibromyalgia and muscle weakness.  The physician further noted that the Veteran was unable to perform activities of daily living, was unable to walk without the assistance of another person, and had a wheelchair.  The physician reiterated these opinions in a December 2011 statement.  

A VA examination was conducted in January 2012.  The VA examiner reported that the Veteran was not permanently bedridden and was able to travel beyond the current domicile.  The examiner noted that the Veteran typically remained at home, in bed or in a chair, walking only with difficulty to the bathroom with a cane and assistance.  The Veteran reported that she could travel outside when assisted into the wheelchair, though she rarely ventured out except for medical care.  The examiner noted that the Veteran arrived in a wheelchair, holding a cane, and that both cane and chair had seen fair use.  The Veteran reported imbalance, which  affected the ability to ambulate, and inability to perform self-feeding, dressing/undressing, bathing, grooming, and toileting.  Examination revealed weight loss of 20 percent compared to baseline.  The Veteran appeared frail and posture was stooped.  The Veteran was not able to ambulate without the assistance of another person and required a wheelchair and/or cane.  The examiner noted that the Veteran could barely stand at the edge of her wheelchair and take a step or two with her cane.  The examiner found the Veteran's "lack of strength [was] obvious" without evidence of overt guile in presentation.  

Home Health Aide Assessment evaluations dated from 2010 indicate that the Veteran was non-ambulatory and limited to bed, chair, or wheelchair; that she was weight-bearing but unable to transfer without assistance; and that she required assistance with eating/meal preparation, bathing, grooming, and toileting.   

The foregoing evidence indicates that the Veteran has a need for aid and attendance for activities to include performing basic hygiene tasks due to the service-connected disabilities.  Although the record indicates that the Veteran is able to perform some activities of daily living independently and is able to watch her grandchildren, there is no requirement that the Veteran has a constant need for assistance; the Veteran is only required to show a general need for aid and attendance on a "regular" basis.  In this case, the Board finds that the evidence indicates that the Veteran has need for aid and attendance on a regular basis due to her service-connected disabilities.  Accordingly, the Veteran is entitled to SMC at the aid and attendance rate.  Because this is the greater benefit, the claim for SMC at the housebound rate is rendered moot.


ORDER

SMC based on the need for the regular aid and attendance of another person is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


